Appeal Dismissed and Memorandum Opinion filed June 16, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00416-CV


                  IN THE INTEREST OF C.Y.K.S., A CHILD

                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2001-61475


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed February 13, 2015. On June 8,
2015, appellant filed a notice of nonsuit, which we will treat as a motion to dismiss
the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan